DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Group I (claims 1-10 and 25-29) in the reply filed on 12/23/2020 is acknowledged.
 	Claims 11-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2020.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
varies along a circumferential direction? As best understood, the direction has no scalar quantity.  


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-2, 9-10 and 40-41 are rejected under 35 U.S.C. 102 a1 as being anticipated by Randall (WO 2015/188175).
 	Regarding claim 1, Randall discloses “a method for additive manufacturing of an article having a controlled magnetic anisotropy” (Abstract and on pg.4, i.e., the part having at least one of …. An optical property that is anisotropic and on pg.26 at lines 16-30 and claim 17, i.e., the magnetically responsive particles are anisotropic in shape in at least one diemnsion), comprising:
 	“forming a metallic layer of the article using additive manufacturing” (on pg.1, i.e., additive manufacturing is used to fabricate complex three-dimensional structures out of a variety of materials such as polymers, metals. On pg.18, i.e., non-magnetic particles that can be coated with magnetic material can include … metals … particles are typically anisotropic in shape. Claim 11, i.e., iron, iron alloy.  Claim 1, i.e., a) introducing a precursor material in a first layer adjacent a build plate.), “the metallic layer having a magnetic anisotropy aligned in a first direction” (Claim 1, i.e., b) orienting the magnetically responsive particles in a first alignment with a first magnetic field. Please noted that at least a portion of the first layer having a magnetic anisotropy aligned in a first direction);
 	“forming a subsequent metallic layer of the article using additive manufacturing, the subsequent metallic layer having the magnetic anisotropy aligned in a second direction different from the first direction” (Claim 5, i.e., (g) introducing additional precursor material in a second layer (j) orienting a further portion of the magnetically responsive particles in a fourth alignment with a magnetic field different from the third alignment. Please noted that at least one of the fourth alignment or the third alignment is different from the first alignment); and
 	“repeating the forming of subsequent metallic layers of the article to form at least a portion of the article, each subsequent metallic layer having the magnetic anisotropy aligned in a different direction than a previous metallic layer” (on pg.13, i.e., once the selected portion of the second layer have been completely consolidated, a third layer and any subsequent layers can be built up in the same manner. Please noted that the same process can be repeated for each layer and at least one portion of the subsequent metallic layer having the magnetic anisotropy aligned in a different direction than a previous metallic layer because each layer can have more than one magnetic direction. Please see claim 1 and 5 for example about the repeating processes).
 	Regarding claim 2, Randall discloses “additive manufacturing the metallic layers to generate at least two portions of the article; and metallurgically bonding the at least claim 1 and 5 and on pg.13. Examiner noted first layer can be first portion of the article, and the second layer and subsequent layer(s) can be the second portion of the article. On page 16, the heat source for metallurgically bonding can be xenon arc lamp, LED or a laser and on page 17 discuss about the selective laser sintering and fused deposition modeling. These examples are metallurgically bonding for forming 3D object).
 	Regarding claim 9, Randall discloses “the anisotropy of the portion of the article includes continuous two-dimensional lines anisotropy” (fig.13D shows the anisotropy of the portion of the article includes continuous two-dimensional lines anisotropy. Please noted that three-dimensional lines includes two dimensional lines).
 	Regarding claim 10, Randall discloses “the anisotropy of the portion of the article includes continuous three-dimensional lines of anisotropy” (fig.13D shows the anisotropy of the portion of the article includes continuous that three-dimensional lines).
 	Regarding claim 40, Randall discloses “the magnetic anisotropy of each metallic layer is defined by continuous curves extending in at least two dimensions between and through the metallic layers” (Randall, fig.13B shows an example of the magnetic anisotropy of each metallic layer is defined by continuous curves extending in at least two dimensions between and through the metallic layers. On pg.18 discuss about the particles having metals). Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the magnetic anisotropy of each metallic layer is defined by continuous curves extending in at least two dimensions between and through the metallic layers. 
 	Regarding claim 41, Randall discloses “the magnetic anisotropy of each metallic layer is defined by continuous curves extending in at least three dimensions between and through the metallic layers.” (Randall, fig.13B shows an example of the magnetic anisotropy of each metallic layer is defined by continuous curves extending in at least three dimensions between and through the metallic layers. On pg.18 discuss about the particles having metals). The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the magnetic anisotropy of each metallic layer is defined by continuous curves extending in at least three dimensions between and through the metallic layers.



 	Claims 25-27 are rejected under 35 U.S.C. 102 a1 as being anticipated by Johnston et al. (US 9,457,521).
Regarding claim 25, Johnston et al. discloses “a method for additive manufacturing of an article having a controlled magnetic anisotropy” (abstract, i.e., magnetic particles into a matrix material and orienting the particles by coupling them with an electromagnetic filed and fig.1A, fig.8 and fig.9 and col.1 at lines 56-64, i.e., these fiber reinforcements yield a highly anisotropic reinforcement), comprising:
 	“forming a metallic layer of the article using additive manufacturing” (col.2 at lines 24-43, i.e., providing the particles includes coating elongate synthetic fibers with a magnetic metal), “the metallic layer having a magnetic anisotropy aligned in a first direction” (annotated fig.9 shows the magnetic anisotropy aligned in a first direction such as horizontal direction);
 	“forming a subsequent metallic layer of the article using additive manufacturing” (annotated fig.9 shows a subsequent metallic layer of the article using additive manufacturing), “the subsequent metallic layer having the magnetic anisotropy aligned in a same direction as the first direction” (annotated fig.9 shows the subsequent metallic layer having horizontal magnetic direction); and
 	“repeating the forming of subsequent metallic layers of the article to form at least a portion of the article, each subsequent metallic layer having the magnetic anisotropy aligned in a same direction as the first direction” (annotated fig.9 shows the repeating the forming of subsequent metallic layers of the article to form at least a portion of the article, each subsequent metallic layer having the magnetic anisotropy aligned in a same direction as the first direction. Please noted that the first direction is horizontal direction).
 	Regarding claim 26, Johnston et al. discloses “the first direction is a radial direction” (annotated fig.9 shows the first direction is radial direction or a horizontal direction) that “varies along a circumferential direction” (magnetic particles at a first direction having a length varies along a circumferential direction (i.e., into the paper)) and “is perpendicular to the circumferential direction at each circumferential location throughout the article” (the first direction (i.e., horizontal direction) that is  perpendicular to the circumferential direction at each circumferential location (i.e., into the paper)).
 	Regarding claim 27, Johnston et al. discloses “the method further comprises forming the metallic layer about a mandrel” (annotated fig.9. Please noted that examiner interpreted one of layer is the mandrel).



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175) in view of Unosson (WO 2015/086705).
 	Regarding claim 3, Randall discloses forming at least one metallic layer of the article using additive manufacturing, the at least one metallic layer having the magnetic anisotropy aligned in a same direction as the magnetic anisotropy of at least one previous metallic layer.
on pg.11, in one example, the magnetic material structure can comprise a plurality of magnetic layers (e.g., in the z-direction)). Randall teaches additive manufacturing for three dimensional object. Unosson teaches selective localized laser melting for three dimensional object. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Randall with Unosson, by modifying Randall’s additive manufacturing process according to Unosson’s manufacturing process having the at least one metallic layer having the magnetic anisotropy aligned in a same direction as the magnetic anisotropy of at least one previous metallic layer, to provide a desired magnetic structure. One skilled in the art would have been motivated to combined the references because doing so would provide a desired characteristic of article based on particular application such as electric motor having particular magnetic field patterns.


 	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175) in view of Hofmann et al. (US 2016/0361897).
 	Regarding claim 4, Randall discloses all the features of claim limitations as set forth above except for forming an insulating layer over at least one previous metallic layer; and additive manufacturing the subsequent metallic layer over the insulating layer.
fig.1C shows aluminum sheet and cross-plied glass configuration. Para.0046 discuss about additive manufacturing techniques for manufacturing objects). Randall teaches additive manufacturing for three dimensional object. Hofmann et al. teaches additive manufacturing for three dimensional object. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Randall with Hofmann et al., by modifying Randall’s layer design according to Hofmann et al.’s laser design having an insulating layer over at least one previous metallic layer, to provide desired design object based on the different application such as fiber metal laminates for fire resistance for aerospace applications (para.0004) as taught by Hofmann et al. One skilled in the art would have been motivated to combined the references because doing so would provide fire resistance for aerospace applications (para.0004) as taught by Hofmann et al.
 	Regarding claim 5, modified Randall discloses “the forming of the insulating layer is additive manufacturing the insulating layer” (Hofmann et al. fig.1C shows aluminum sheet and cross-plied glass configuration. Para.0046 discuss about additive manufacturing techniques for manufacturing objects. The insulating layer is the cross-plied glass layer).
 	Regarding claim 6, modified Randall discloses “the insulating layer is an electrically insulating layer” (Hofmann et al., fig.1C shows aluminum sheet and cross-plied glass configuration. Para.0046 discuss about additive manufacturing techniques for manufacturing objects. The insulating layer is the cross-plied glass layer).


 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175) in view of Hofmann et al. (US 2016/0361897) as applied in claims 4-6 above, and further in view of Shaarawi et al. (US 2018/0272600)
 	Regarding claim 7, modified Randall discloses “the electrically insulating layer is glass” (Hofmann et al., fig.1C shows aluminum sheet and cross-plied glass configuration. The electrical insulating layer is the cross-plied glass layer).
 	Modified Randall is silent regarding the type of glass is soda lime glass.
 	Shaarawi et al. teaches “the type of glass is soda lime glass” (para.0062, i.e., soda-lime glass). Randall teaches additive manufacturing for three dimensional object. Shaarawi et al. teaches additive manufacturing for three dimensional object. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Randall with Shaarawi et al., by modifying Randall’s glass with Shaarawi et al.’s soda lime glass, to provide desired material for three dimensional applications.  One skilled in the art would have found it obvious to substitute Randall’s glass with Shaarawi et al.’s soda lime glass because they are both recognized by the art for the same purpose of providing non-electrical conductor and non-ferromagnetic element for used in different applications. MPEP 2144.06.

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175) in view of Buller et al. (US 2017/0239719).
 	Regarding claim 8, Randall discloses metallic layer. 
 	Randall is silent regarding the material of metallic layer is an Fe-Si alloy.
 	Buller et al. teaches “an Fe-Si alloy” (para.0309, i.e., the iron alloy … Ferrosilicon). Randall teaches additive manufacturing for three dimensional object. Buller et al. teaches additive manufacturing for three dimensional object. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Randall with Buller et al., by modifying Randall’s metallic layer material with Buller et al.’s metallic material, to provide desired type of material for metallic layer for desired three dimensional applications.  One skilled in the art would have found it obvious to substitute Randall’s glass with Shaarawi et al.’s soda lime glass because they are both recognized by the art for the same purpose of providing excellent mechanical strength, resistance to thermal creep deformation, good surface stability, resistance to corrosion, resistance to oxidation or any combination thereof (para.0308-0309) as taught by Buller et al. MPEP 2144.06.

 	Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175) in view of Manzo (US 2018/0187984)
 	Regarding claim 36, Randall discloses all the features of claim limitations as set forth above except for each metallic layer includes an open slot extending at least partially therethrough.
 	Manzo teaches “each metallic layer includes an open slot extending at least partially therethrough” (paragraph 0092 discuss about the melting powdered metal layer by layer using a laser or electron beam as the thermal source … several powder bed fusion additive manufacturing methods are available to produce to a wide range of materials. See fig.1 for example. Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective.  The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the each metallic layer includes an open slot.).  
Randall teaches additive manufacturing for three dimensional object. Buller et al. teaches additive manufacturing for three dimensional object. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Randall with Manzo, by modifying Randall’s three dimensional object according to Manzo’s three dimensional object having each metallic layer includes an open slot extending at least partially therethrough, to provide desired shape of object for different applications such as a heat exchanger (abstract) as taught by Manzo.  
 	Regarding claim 37, modified Randall discloses “the open slot of each metallic layer is aligned with the open slots of a plurality of other metallic layers” (Manzo, figs.1-2 show the open slot of each metallic layer is aligned with the open slots of a plurality of other metallic layers). Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the open slot of each metallic layer is aligned with the open slots of a plurality of other metallic layers).
 	Regarding claim 38, modified Randall discloses “the magnetic anisotropy extends continuously through the metallic layers” (Randall, on pg.18, i.e., non-magnetic particles that can be coated with magnetic material can include without limitation, i.e., metals. Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the magnetic anisotropy extends continuously through the metallic layers).


 	Claims 39 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2015/188175). 
 	Regarding claim 39, Randall discloses all the features of claim limitations as set forth above except for at least partially filling a plurality of the open slots with an electrical insulating material.
 	However, the limitation “at least partially filling a plurality of the open slots with an electrical insulating material” recites the structure limitations that does not affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.C. 408.  The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective.  The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming at least partially filling a plurality of the open slots with an electrical insulating material.
 	Regarding claim 42, Randall discloses all the features of claim limitations as set forth above except for the article is a flux collector having a circumferential magnetic anisotropy.
 	Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the article is a flux collector having a circumferential magnetic anisotropy.
Regarding claim 43, Randall discloses all the features of claim limitations as set forth above except for the article is a rotor of an electrical machine.
Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.C. 408.  The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective.  The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the article is a rotor of an electrical machine.

 	Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 9,457,521) in view of Elgar et al. (US 2018/0281284)
	Regarding claims 28-29, Johnston et al. discloses all the features of claim limitations as set forth above except for forming a flux collector ring; forming a linear flux collector.
  	Elgar et al. teaches “forming a flux collector ring; forming a linear flux collector” (para.0002-0003 and para0005 discuss about additive manufacturing or 3D printing methods. para0028 discuss about collector ring having an inlet opening. Examiner consider a flux collector ring and a linear flux collector as a name such as a collector. Currently, there is no particular structure(s) required in regards to a flux collector ring and a linear flux collector). Johnston et al. teaches additive manufacturing for three dimensional object. Elgar et al. teaches additive manufacturing for three dimensional object. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Johnston et al. with Elgar et al., by modifying Johnston et al.’s three-dimensional object according to Elgar et al.’s three-dimensional object, to provide desired type of three-dimensional object for desired three dimensional applications (para.0002, i.e., 3D printing for making three dimensional object of any shape from a design) as taught by Elgar et al.  


	Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 9,457,521) in view of Manzo (US 2018/0187984)
 	Regarding claim 30, Johnston et al. discloses all the features of claim limitations as set forth above except for each metallic layer includes an open slot extending at least partially therethrough.
 	Manzo teaches “each metallic layer includes an open slot extending at least partially therethrough” (paragraph 0092 discuss about the melting powdered metal layer by layer using a laser or electron beam as the thermal source … several powder bed fusion additive manufacturing methods are available to produce to a wide range of materials. See fig.1 for example. Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective.  The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the each metallic layer includes an open slot.).  
Johnston et al. teaches additive manufacturing for three dimensional object. Manzo teaches additive manufacturing for three dimensional object. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Johnston et al. with Manzo, by modifying Johnston et al.’s three dimensional object according to Manzo’s three dimensional object having each metallic layer includes an open slot extending at least partially therethrough, to provide desired shape of object for different applications such as a heat exchanger (abstract) as taught by Manzo.  
Regarding claim 31, modified Johnston et al. discloses “the open slot of each metallic layer is aligned with the open slots of a plurality of other metallic layers” (Manzo, figs.1-2 show the open slot of each metallic layer is aligned with the open slots of a plurality of other metallic layers). Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the open slot of each metallic layer is aligned with the open slots of a plurality of other metallic layers).
 	Regarding claim 32, modified Johnston et al. discloses “the magnetic anisotropy extends continuously through the metallic layers” (Johnston et al., fig.9 shows each layer having the magnetic anisotropy extends continuously through the metallic layers. Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming the magnetic anisotropy extends continuously through the metallic layers).
Regarding claim 33, modified Johnston et al. discloses all the features of claim limitations as set forth above except for at least partially filling a plurality of the open slots with an electrical insulating material.
 	However, the limitation “at least partially filling a plurality of the open slots with an electrical insulating material” recites the structure limitations that does not affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.C. 408.  The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective.  The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, there is insufficient steps for forming at least partially filling a plurality of the open slots with an electrical insulating material.

 	Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 9,457,521) in view of Jurkovic et al. (US 2014/0217848).
	Regarding claim 34, Johnston et al. discloses “the magnetic anisotropy of each metallic layer is defined by continuous lines extending in at least two dimensions fig.9 shows the magnetic anisotropy of each metallic layer is defined by continuous lines extending in at least two dimensions between and through the metallic layers).
 	Johnston et al. is silent regarding the magnetic anisotropy is defined by continuous curves.
 	Jurkovic teaches “the magnetic anisotropy is defined by continuous curves” (para.0020, i.e., IPM machine includes a rotor 26 … a plurality of rotor cavities 30 and a plurality of curved permanent magnets 32 disposed within the rotor cavities 30. Please noted that the curved permanent magnets 32 having curved the magnetic anisotropy). Johnston et al. teaches 3D printing for making three-dimensional object having magnetic characteristic. 
Jurkovic teaches three-dimensional object having magnetic characteristic. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Johnston et al. with Jurkovic et al., by modifying Johnston et al.’s three-dimensional object according to Jurkovic et al.’s three-dimensional object, to provide desired type of three-dimensional object for desired three dimensional applications such as a rotor of the IPM machine (para.0002) as taught by Jurkovic et al.  
 	Regarding claim 35, Johnston et al. discloses “the magnetic anisotropy of each metallic layer is defined by continuous lines extending in at least three dimensions between and through the metallic layers” (fig.9 shows the magnetic anisotropy of each metallic layer is defined by continuous lines extending in at least three dimensions between and through the metallic layers).
 	Johnston et al. is silent regarding the magnetic anisotropy is defined by continuous curves.
para.0020, i.e., IPM machine includes a rotor 26 … a plurality of rotor cavities 30 and a plurality of curved permanent magnets 32 disposed within the rotor cavities 30. Please noted that the curved permanent magnets 32 having curved the magnetic anisotropy). Johnston et al. teaches 3D printing for making three-dimensional object having magnetic characteristic. 
Jurkovic teaches three-dimensional object having magnetic characteristic. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Johnston et al. with Jurkovic et al., by modifying Johnston et al.’s three-dimensional object according to Jurkovic et al.’s three-dimensional object, to provide desired type of three-dimensional object for desired three dimensional applications such as a rotor of the IPM machine (para.0002) as taught by Jurkovic et al.  

 	


    PNG
    media_image1.png
    1628
    1043
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1628
    1043
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761